EXHIBIT 10.18

 

NON-COMPETITION AGREEMENT

 

Dated as of January 30, 2004

 

by and between

 

MR. LAP SHUN (JOHN) HUI

 

and

 

GATEWAY, INC.



--------------------------------------------------------------------------------

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT, dated as of January 30, 2004 (this “Agreement”),
is hereby entered into by and between Mr. Lap Shun (John) Hui (the “Individual”)
and Gateway, Inc., a Delaware corporation (“Gateway”). Capitalized terms used
and not otherwise defined herein shall have the respective meanings ascribed to
them in the Merger Agreement (as described below).

 

WHEREAS, concurrently herewith Gateway, Gateway Sub, LLC, a Delaware limited
liability company and a wholly owned subsidiary of Gateway, Gateway Sub II, LLC,
a Delaware limited liability company and a wholly owned subsidiary of Gateway,
the Individual and EM Holdings, Inc., a Delaware corporation (“eMachines”),
entered into an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”);

 

WHEREAS, eMachines is engaged in the “Business” (as defined herein) throughout
the United States, Canada and other parts of the world;

 

WHEREAS, the Individual is a stockholder of eMachines and has acquired valuable
trade secrets and other confidential and proprietary information relating to the
business and the operation of eMachines;

 

WHEREAS, the Individual’s covenant not to compete, as reflected in this
Agreement, is an essential part of the transactions contemplated by the Merger
Agreement;

 

WHEREAS, the Individual holds a substantial number of the issued and outstanding
shares of capital stock of eMachines that, pursuant to the terms of the Merger
Agreement, will be exchanged for the Merger Consideration, and therefore the
Individual has a material economic interest in the consummation of the
transactions contemplated by the Merger Agreement; and

 

WHEREAS, concurrently with the execution of the Merger Agreement, in order to
protect the goodwill related to eMachines and as a condition and an inducement
to Gateway’s willingness to enter into the Merger Agreement and consummate the
transactions contemplated by the Merger Agreement, the Individual has agreed to
the non-competition and non-solicitation covenants and the other agreements
provided for in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and to induce Gateway to
consummate the transactions contemplated by the Merger Agreement, the receipt
and sufficiency of which are hereby acknowledged, and with the knowledge that no
other good or valuable consideration has been offered to or received by the
Individual in connection with the execution of this Agreement, the Individual
hereby covenants and agrees as follows:



--------------------------------------------------------------------------------

ARTICLE I

 

NON-COMPETITION

 

1.1 Effective Time. This Agreement is conditioned upon the occurrence of and
shall become effective concurrently with the Closing. This Agreement shall be
null and void ab initio should the transactions contemplated by the Merger
Agreement not be consummated for any reason.

 

1.2 Non-Competition. During the three-year period commencing with the Closing
Date (the “Restricted Period”), the Individual shall not, anywhere in the
Business Area (as defined below), directly or indirectly, (i) engage in the
design, manufacture, distribution and repair of personal computers (the
“Business”) for the Individual’s own account; (ii) enter the employ of, or
render any services to a Competing Business; or (iii) become interested in any
Competing Business in any capacity, including as an individual, partner,
stockholder, member, officer, director, principal, agent, trustee or consultant,
provided, however, the Individual may own, directly or indirectly, solely as a
passive investment, up to, but not more than, one percent (1%) of any class of
securities of any Competing Business (but without otherwise participating in the
activities of such Person) if such securities are listed on a national
securities exchange or have been registered under Section 12(g) of the Exchange
Act. As used herein, “Business Area” shall mean all of the United States, Canada
and all other parts of the world in which Gateway is conducting its business as
of the date hereof and has conducted its Business within the twelve months
preceding the date hereof. As used herein, “Competing Business” means a Person
or division of such Person whose principal business is the Business, but
specifically excluding any retailer or division of any retailer.

 

1.3 Non-Interference. During the Restricted Period, the Individual shall not,
directly or indirectly, solicit, induce, encourage or attempt to solicit,
encourage or induce any Person known to the Executive to be an employee (or to
have been an employee within the then immediately preceding twelve (12) month
period) of Gateway or eMachines or any of their respective Subsidiaries to
terminate his or her employment or other relationship with Gateway or eMachines
or any of their respective Subsidiaries for any purposes whatsoever, provided,
however, that the foregoing provision will not prevent the Individual from
hiring any such person (i) who contacts the Individual on his or her own
initiative without any direct or indirect solicitation by or encouragement from
the Individual, (ii) as a result of placing general advertisements in trade
journals, newspapers or similar publications which are not directed at Gateway,
eMachines or their respective affiliates or employees, or (iii) as a result of
the efforts of executive recruiters who contact such person on their own
initiative without any encouragement from or on behalf of the Individual
relating to Gateway, eMachines or their respective affiliates or employees.

 

1.4 Non-Solicitation. During the Restricted Period, the Individual shall not,
directly or indirectly, solicit, induce, encourage or attempt to solicit, induce
or encourage any Person who is (or has been within the then immediately
preceding twelve (12) month period) a customer, client, vendor, supplier or
consultant of Gateway or eMachines or any of their Subsidiaries to decrease the
amount of business he, she or it conducts, or terminate his, her or its

 

3



--------------------------------------------------------------------------------

relationship, with Gateway or eMachines or any of their Subsidiaries for any
purpose whatsoever.

 

1.5 Restrictive Covenants. Individual, by and through eMachines (taken as a
whole, together with its Subsidiaries and its parent), is a person whose
principal business is the Business. The Individual acknowledges that (i)
pursuant to the Merger Agreement, Gateway will acquire eMachines, including
eMachines’ assets and goodwill, and will carry on the Business that previously
had been conducted by eMachines and the Individual and (ii) the restrictive
covenants and the other agreements contained in this Agreement are an essential
part of the transactions contemplated by the Merger Agreement. The Individual
represents, warrants, acknowledges and agrees that he or she has been fully
advised by counsel in connection with the negotiation, preparation, execution
and delivery of this Agreement and the transactions contemplated by this
Agreement. Accordingly, the Individual agrees to be bound by the restrictive
covenants and the other agreements contained in this Agreement to the maximum
extent permitted by law, it being the intent and spirit of the parties that the
restrictive covenants and the other agreements contained herein shall be valid
and enforceable in all respects, and, subject to the terms and conditions of
this Agreement, mutually dependent upon the obligations of Gateway to pay the
Merger Consideration due under the Merger Agreement. The Individual further
agrees that Gateway, in entering into the Merger Agreement, has relied on the
covenants of the Individual as set forth in this Agreement and that Gateway
would not have entered into the Merger Agreement if the Individual had not
agreed to be fully bound by the provisions of this Agreement. However, Gateway
and the Individual agree that if any provision of this Agreement is found to be
unenforceable due to restrictions unreasonable in scope, duration or
geographical area, then the appropriate court may reform any such provision so
that the restrictions in it are reasonable and enforceable.

 

1.6 No Additional Obligations of the Individual Excused. All of the provisions
of Article I of this Agreement are in addition to any other written agreements
on the subjects covered herein that the Individual may have with Gateway,
eMachines and/or any of their respective Affiliates, and are not meant to and do
not excuse any additional obligations that the Individual may have under such
agreements.

 

ARTICLE II

 

MISCELLANEOUS

 

2.1 Notices. Unless otherwise provided herein, all notices, demands, requests,
claims and other communications hereunder shall be in writing and may be given
by any of the following methods: (a) personal delivery; (b) facsimile
transmission; (c) registered or certified mail, postage prepaid, return receipt
requested; or (d) internationally recognized overnight courier service. Such
notices and communications shall be sent to the appropriate party at its address
or facsimile number given below or at such other address or facsimile number for
such as shall be specified by notice given hereunder (and shall be deemed given
upon receipt by such party or upon actual delivery to the appropriate address,
or, in case of a facsimile transmission, upon transmission thereof by the sender
and confirmation by the recipient of the receipt thereof without error; in the
case of notices sent by facsimile transmission, the sender shall
contemporaneously mail a copy of the notice to the addressee at the address
provided for above,

 

4



--------------------------------------------------------------------------------

provided however, that such mailing shall in no way alter the time at which the
facsimile notice is deemed received):

 

(a)   if to Gateway, to:

 

Gateway, Inc.

14303 Gateway Place

Poway, California 92064

Attn: Michael R. Tyler, General Counsel

Fax No.: (858) 848-3805

 

with a copy (that shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attn: Brian J. McCarthy, Esq.

Fax No.: (213) 687-5600

 

(b) if to Individual, to

 

Lap Shun (John) Hui

c/o Joui Corporation

5 Hutton Center Drive, Suite 830

Santa Ana, California 92701

Fax No.: (714) 751-6578

 

with a copy (that shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, New York 10005

Attn: Thomas C. Janson, Esq.

Fax No.: (212) 530-5219

 

Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy
or ordinary mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the office of
the party for whom it is intended. Any party to this Agreement may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties to this Agreement notice in the manner herein set
forth.

 

5



--------------------------------------------------------------------------------

2.2 Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto and, except as expressly stated in this Agreement, supersedes any
prior understandings, negotiations, agreements or representations by or among
the parties hereto, or any of them, written or oral, with respect to the subject
matter hereof.

 

2.3 No Third-Party Beneficiaries. Except as provided in Section 2.12, this
Agreement is not intended, and shall not be deemed, to confer any rights or
remedies upon any Person other than the parties hereto and their respective
successors and permitted assigns or to otherwise create any third-party
beneficiary hereto.

 

2.4 Assignment. Neither party may assign this Agreement or any of its rights or
obligations hereunder to any other Person without the prior written consent of
the other party. Any attempted assignment or delegation without the required
consent will be void. This Agreement shall be binding upon and inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors and assigns.

 

2.5 Amendments and Waivers. The terms of this Agreement may be amended or waived
with the written consent of each of Gateway and the Individual. Failure to
insist upon strict compliance with any of the terms, covenants, or conditions
hereof shall not be deemed a waiver of such term, covenant, or condition, nor
shall any waiver or relinquishment of, or failure to insist upon strict
compliance with, any right or power hereunder at any one or more times be deemed
a waiver or relinquishment of such right or power at any other time or times. No
waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

 

2.6 Certain Definitions. As used herein, unless the context otherwise requires,
the following terms have the following respective meanings:

 

“Business Day” means a day of the year other than a Saturday, Sunday or other
day on which banks are required or authorized to close in New York City.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Exchange Act shall include a reference to the
comparable section, if any, of any such successor federal statute.

 

“Person” means any individual, corporation, limited liability company,
partnership, trust, firm, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency, department or political
subdivision thereof) or other entity of any kind.

 

2.7 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the

 

6



--------------------------------------------------------------------------------

parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that shall achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term.

 

2.8 Counterparts and Signature. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart. This Agreement may be executed and delivered by
facsimile transmission.

 

2.9 Interpretation. When reference is made in this Agreement to an Article or
Section, such reference shall be to an Article or Section of this Agreement,
unless otherwise indicated. The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
The Individual understands and agrees that this Agreement is deemed to have been
drafted jointly by the parties. Any uncertainty or ambiguity shall not be
construed for or against any party based on attribution of drafting to any
party. Whenever the context may require, any pronouns used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural, and vice versa.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.”

 

2.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of laws provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

 

2.11 Submission to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought
exclusively in any federal or state court located in the State of Delaware, and
each of the parties hereby consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served

 

7



--------------------------------------------------------------------------------

on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in this Section 2.11 as to giving
notice hereunder shall be deemed effective service of process on such party.

 

2.12 Remedies. Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which the parties are entitled at law or in equity.

 

2.13 Injunctive Relief. The Individual acknowledges and agrees that the
non-competition, non-solicitation, and other covenants and agreements made by
the Individual herein each are of substantial value to Gateway and/or its
Affiliates and that a breach of any of those covenants and agreements would
cause irreparable harm to Gateway and/or its Affiliates, for which Gateway
and/or its Affiliates would have no adequate remedy at law. Therefore, in
addition to any other remedies that may be available to Gateway and/or any of
its Affiliates under this Agreement or otherwise, Gateway and/or its Affiliates
shall be entitled to obtain temporary restraining orders, preliminary and
permanent injunctions and/or other equitable relief to specifically enforce the
Individual’s duties and obligations under this Agreement, or to enjoin any
breach of this Agreement.

 

2.14 WAIVER OF JURY TRIAL. EACH OF GATEWAY AND THE INDIVIDUAL HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF GATEWAY
AND THE INDIVIDUAL IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

GATEWAY By:   /s/    Theodore W. Waitt             

--------------------------------------------------------------------------------

    Name: Theodore W. Waitt     Title: Chief Executive Officer

 

    /s/    Lap Shun Hui    

--------------------------------------------------------------------------------

    Mr. Lap Shun Hui

 

Hui Non-Competition Agreement - Signature Page